Appeal by defendant, as limited by his brief, from a sentence of the County Court, Westchester County, imposed June 15, 1972. Sentence reversed, on the law, and case remanded to the County Court for resentence in accordance with the views herein set forth. CPL 380.50 requires that the court not only make a statement at the time of sentence but also that the court ask the defendant whether he wishes to make a statement. This must be done (People v. Gilliam, 40 A D 2d 1036). Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.